                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                    Civil No.: 18-2753 (DSD/ECW)

Alexandra Noelle Hussey,

               Plaintiff,

v.                                                  ORDER

Minnesota State Services for the Blind;
Carol Pandow; Brianna Mehr; Natasha Lamler;
Maurita Christensen; and
Minnesota Department of Employment and
Economic Development,

               Defendants.


     Alexandra Noelle Hussey, 1385 High Site Dr., #307, Eagan, MN
     55121, plaintiff pro se.

     Kathryn Fodness, Minnesota Attorney General’s Office, Suite
     1100, 445 Minnesota Street, St. Paul, MN 55101, counsel for
     defendants.


     This matter is before the court upon defendants’ motion to

dismiss, plaintiff’s motion for leave to amend, and defendants’

motion to strike.     Based on a review of the file, record, and

proceedings herein, and for the following reasons, the court

grants the motion to dismiss, denies the motion for leave to

amend, and denies the motion to strike as moot.



                             BACKGROUND

     This civil rights dispute arises out of plaintiff Alexandra

Noelle Hussey’s interactions with defendants between 2007 and
2014.     Hussey alleges that defendants illegally forced her to

withdraw     from    a   state-administered         vocational      rehabilitation

program and made false statements about her in a 2014 assessment

report.

I.    The Parties

      Hussey is a legally blind Minnesota resident.                     Am. Compl. at

9.      Defendant    Minnesota    State       Services     for    the    Blind    (SSB)

provides counseling, training, professional development, and job

placement services for the visually impaired.                      Id.      SSB is a

division    of    defendant    Minnesota       Department    of    Employment       and

Economic Development (DEED), a state agency.                       Id.     From 1996

through 2014, SSB provided Hussey with vocational rehabilitation

services and support to start a horticulture business.                      Id.     The

individual       defendants   –   Carol       Pandow,    Brianna    Mehr,     Natasha

Lemler,    and     Maurita    Christensen       –   were    DEED    employees       who

provided services and counseling to Hussey.                 Id.

II.   Vocational Rehabilitation Services

      In 2007, Hussey, a student and employee at the University of

Minnesota, was enrolled in a vocational rehabilitation services

program through SSB.          Id. at 7.         Through that program, Hussey

received a monthly living stipend and job placement assistance.




                                          2
Id.   As part of her job placement assistance, Hussey was required

to prepare an independent plan for employment (IPE).1            Id.

      In the spring of 2007, SSB asked Hussey to complete an

updated IPE.       Id.    Hussey was reluctant to do so because she

believed that the updated information would cause her to lose her

stipend and job at the University of Minnesota.2             Id. at 8-9.

Hussey alleges that she agreed to complete the updated IPE, but

only after SSB told her that it would terminate her stipend if

she did not do so.       Id. at 8.

      Soon thereafter, Hussey found temporary employment through

the AmeriCorps Vista program.        Id.    Hussey continued to work with

SSB   to   find   permanent   employment.      Id.   In   late   2007,    SSB

assigned Hussey a vocational rehabilitation counselor (VRC).              Id.

Hussey told her VRC that she wanted to become an environmental

lawyer, but claims that the VRC was condescending and did not

help her with job placement or law school applications.                Id. at




1
     An IPE outlines a disabled individual’s vocational goals and
the services, guidelines, and criteria the supporting state agency
will provide to help reach those goals. 29 U.S.C. § 722(b)(1).
The IPE process requires individuals to undergo a comprehensive
eligibility assessment to determine their “unique strengths,
resources,   priorities,   concerns,    abilities,   capabilities,
interests, and informed choice, including the need for supported
employment ... of the eligible individual.” 29 U.S.C. § 705(2).
2
      Hussey does not explain the basis for her belief.


                                      3
9.    SSB assigned Hussey a new VRC, but Hussey claims that the new

VRC also failed to properly assist her.               Id.

       In   late   2008,    Hussey    was    scheduled      to    interview     for   a

permanent position at Lutheran Social Services.                        Id.   Hussey’s

new VRC recommended that she not pursue the position because it

required a valid driver’s license, which she did not have.                        Id.

The VRC also dissuaded Hussey from pursuing a temporary position

with the University of Minnesota.              Id. at 10.         Instead, the VRC

recommended that Hussey attend training at Vision Loss Resources.

Id.    Hussey agreed to the training but found the experience “odd”

because it included unusual braille and JAWS training.                            Id.

Vision Loss Resources released Hussey from the program in April

2009 following an argument she had with the project manager.                      Id.

According     to     Hussey,    SSB   blamed    her    for       the   argument   and

suggested that she seek counseling.             Id.

       In   July   2011,    Hussey    secured    permanent         employment     with

Crisis Connection.         Id. at 12.    She quit several months later due

to concerns that management did not treat employees and clients

properly.      Id.     Hussey also reported to her VRC that she was

bullied at Crisis Connection.           Id.     She alleges that SSB did not

address her concerns.          Id.




                                         4
III. Business Start-Up

        In addition to providing rehabilitation services, SSB helped

Hussey start a small horticulture business between 2010 and 2014.

Id.     SSB approved Hussey’s initial business plan and provided

funding for new supplies.         Id. at 13.             SSB later told Hussey,

however, that she made too many changes to her initial business

plan and that she would have to complete a revised plan.                Id.

        In 2013, SSB assigned Hussey yet another VRC, defendant

Natasha Lemler, to assist Hussey in revising her plan.                 Id.    Soon

thereafter, Hussey requested another VRC because she felt that

Lemler did not timely respond to emails and was difficult to work

with.    Id. at 13-14.

        In January 2014, Hussey met with defendant Carol Pandow to

discuss her business plan and her dissatisfaction with SSB’s

assistance.      Id.      Pandow rejected Hussey’s business plan and

requested that Hussey undertake another assessment to determine

suitable employment opportunities.                 Id.    Hussey disagreed that

she needed another assessment and appealed Pandow’s decision to

SSB’s workforce director.          Id.        It appears that the director

supported Pandow’s decision.           Id.

        In   mid-2014,     defendant     Maurita         Christensen   completed

Hussey’s     revised     assessment.         Id.     Hussey   claims   that   the




                                         5
assessment included false information about her service dog’s

retirement date and other unspecified defaming statements about

her personality and “thought processes.”               Id. at 15.     Hussey

complained to Pandow, who refused to amend the assessment.              Id.

Pandow instead recommended that Hussey “work with her team to

resolve the problem.”       Id.

        Hussey alleges that the false information in the assessment

caused defendant Brianna Mehr to challenge her updated business

plan.     Id.     Hussey further alleges that SSB shared the false

information with “at least two others” outside of SSB.               Id. at

16-17.     Hussey claims that SSB staff ultimately stopped working

with her, which forced her to withdraw from SSB programing in

July 2014.       Id.

IV.     This Suit

        On September 25, 2018, Hussey commenced this action.             On

January     3,    2019,   she   filed   an   amended   complaint    alleging

violations of the Rehabilitation Act of 1973, Title VII of the

Civil Rights Act of 1964, the Americans with Disabilities Act

(ADA), the Social Security Act, the Fourteenth and Fifteenth

Amendments, 18 U.S.C. § 1001, the Minnesota Human Rights Act

(MHRA), and the Minnesota Government Data Practices Act (MGDPA).

She also brings common-law claims for criminal defamation, public



                                        6
misconduct,     intentional     infliction    of   emotional   distress,

negligence,     fraud,   and   bribery.   Hussey   seeks   $3,000,000   in

damages, punitive damages, removal of the false information in

her assessment, and a written apology and admission of guilt.

Defendants now move to dismiss and to strike the second amended

complaint and Hussey moves for leave to amend.3



                                 DISCUSSION

I.   Motion to Dismiss

      A.   Standard of Review

           1.     Rule 12(b)(1)

      A court must dismiss an action over which it lacks        subject-

matter jurisdiction.       Fed. R. Civ. P. 12(h)(3).        In a facial

challenge under Rule 12(b)(1), the court accepts the factual

allegations in the pleadings as true and views the facts in the

light most favorable to the nonmoving party.        Hastings v. Wilson,

516 F.3d 1055, 1058 (8th Cir. 2008); see also Osborn v. United

States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (“The nonmoving

party receives the same protections [for facial attacks under


3
     On May 13, 2019, Hussey moved for leave to file a second
amended complaint. A few days later, Hussey filed a second amended
complaint without the court’s permission. ECF No. 182. The court
will not consider the improperly filed second amended complaint and
will instead assess the sufficiency of the amended complaint. ECF
No. 9.


                                     7
Rule 12(b)(1)] as it would defending against a motion brought

under Rule 12(b)(6).”).          In considering a facial challenge, the

court limits its inquiry to the pleadings.                   Osborn, 918 F.2d at

729 n.6.        The pleadings may include matters of public record.

Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir.

1999).

             2.      Rule 12(b)(6)

        To survive a motion to dismiss for failure to state a claim

under    Rule     12(b)(6),    “‘a     complaint     must    contain       sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’”            Braden v. Wal-Mart Stores, Inc., 588

F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 677 (2009)).         “A claim has facial plausibility when the

plaintiff [has pleaded] factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”             Iqbal, 556 U.S. at 677 (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).                      Although a

complaint need not contain detailed factual allegations, it must

raise a right to relief above the speculative level.                        Twombly,

550   U.S.   at      555.   “[L]abels     and     conclusions     or   a   formulaic

recitation      of    the   elements    of    a   cause     of   action”     are   not




                                          8
sufficient to state a claim.         Iqbal, 556 U.S. at 678 (citation

and internal quotation marks omitted).

     In evaluating a complaint by a pro se plaintiff, the court

applies “less stringent standards than formal pleadings drafted

by lawyers.”    Erickson v. Pardus, 551 U.S. 89, 94 (2007).                A pro

se plaintiff “still must allege sufficient facts to support the

claims advanced,” however.        Stringer v. St. James R–1 Sch. Dist.,

446 F.3d 799, 802 (8th Cir. 2006) (internal citation omitted).

     A court need not consider matters outside of the pleadings

under Rule 12(b)(6).      Fed. R. Civ. P. 12(d).           A court, however,

may consider matters of public record and materials that do not

contradict     the   complaint,    as       well   as   materials   that     are

“necessarily embraced by the pleadings.”            Porous Media Corp., 186

F.3d at 1079 (citation and internal quotation marks omitted).

Here, the court properly considers the addendum to the amended

complaint, ECF No. 14; a letter and explanation regarding the

IPE, ECF Nos. 98 and 104; the business plan, ECF No. 103; and an

amendment to the IPE, ECF No. 106.             The court has reviewed the

many other exhibits, including those filed after the hearing on

the instant motions, and concludes that they are not properly

considered in the context of this motion.




                                        9
       B.     Immunity

       The Eleventh Amendment bars federal jurisdiction of state-

law claims against a non-consenting state, state agency, or state

official in their official capacity unless either Congress has

abrogated the state’s immunity, or the state has expressly waived

its immunity.         Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S.   89,    98     (1984).     The   Eleventh     Amendment    bars     federal

jurisdiction even when a state has waived immunity to allow the

cause of action to proceed in state court.                Id.; see also Degidio

v. Perpich, 612 F. Supp. 1383, 1389 (D. Minn. 1985) (holding that

the Minnesota Tort Claims Act does not waive Minnesota’s state

immunity under the Eleventh Amendment in federal court).

       Hussey has raised state-law claims against defendants under

the    MHRA    and    MGDPA,     and   for    criminal     defamation,     public

misconduct,        intentional     infliction      of     emotional     distress,

negligence, fraud, and bribery.              As state agencies, DEED and SSB

enjoy Eleventh Amendment protections and the state-law claims

against     them   are   constitutionally       barred.      Further,    Hussey’s

complaint raises official-capacity claims under state law against

the individual defendants who were DEED employees at all relevant

times.4     As a result, they too are immunized from Hussey’s state-
4
     Hussey has not specifically alleged individual-capacity claims
against the individual defendants. The court therefore interprets
the amended complaint as raising only official-capacity state-law


                                        10
law claims under the Eleventh Amendment.         See Kentucky v. Graham,

473 U.S. 159, 169 (1985) (“[C]laims against state officials in

their     official   capacity   are    considered   claim    against   the

state.”).

     C.     Official-Capacity Claims

     Hussey also brings official-capacity equal protection claims

against defendants under 42 U.S.C. § 1983.          Section 1983 states

that “[e]very person who ... subjects, or causes to be subjected,

any citizen of the United States ... to the deprivation of any

rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured.”                “Section 1983

provides a federal forum to remedy many deprivations of civil

liberties, but it does not provide a federal forum for litigants

who seek a remedy against a State for alleged deprivations of

civil liberties.”      Will v. Mich. Dep’t of State Police, 491 U.S.

58, 66 (1989).       It is well settled that the Eleventh Amendment

bars § 1983 claims against a non-consenting state because § 1983

does not abrogate state immunity.          See Quern v. Jordan, 440 U.S.

332, 341 (1979).       Therefore, Hussey’s § 1983 official-capacity




claims. Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 619 (8th
Cir. 1995).



                                      11
claims against SSB and DEED are also barred under the Eleventh

Amendment and must be dismissed with prejudice.

       Moreover, neither a state nor a state official acting in his

or her official capacity are persons under § 1983.                        Will, 491

U.S. at 71.      That is because a suit against a “state official in

his or her official capacity is not a suit against the official

but rather a suit against the official’s office.”                         Id.     The

individual defendants here were acting as SSB officials and,

consequently, are not “persons” under § 1983.                Id.     As a result,

Hussey’s      official-capacity       claims       against     the       individual

defendants must also be dismissed.

       D.     Individual-Capacity Claims

       Hussey    also    brings    individual-capacity       equal       protection

claims against the individual defendants.                 The Equal Protection

Clause prohibits states from denying “to any person within its

jurisdiction the equal protection of the laws.”                         U.S. Const.

amend. XIV, § 1.          The clause “keeps government decisionmakers

from   treating    disparately      persons     who   are    in    all     relevant

respects similarly situated.”           Bills v. Dahm, 32 F.3d 333, 335

(8th   Cir.     1994).     To     establish    a   violation       of    the    Equal

Protection      Clause,    Hussey     must     show   that     the       individual

defendants      treated    her    differently      than    similarly       situated



                                       12
individuals.       Klinger v. Dep’t of Corr., 31 F.3d 727, 731 (8th

Cir. 1994).

      Hussey   alleges     injury      caused        by     Lemler’s       assistance,

Christensen’s assessment, Mehr’s actions based on the assessment,

and Pandow’s support of the other SSB employees.                    Although Hussey

is    generally     similarly      situated      to        other      legally        blind

individuals seeking vocational rehabilitative services from SSB,

she does not allege that she was treated differently than other

disabled persons seeking vocational rehabilitative services.                           In

fact, Hussey’s amended complaint provides no specific examples of

differential       treatment    nor    does     it        reference       services     or

programming    provided    to    other    SSB   clients,          but     not   to   her.

Moreover,    the    amended     complaint     does        not    allege    that      other

disabled persons using SSB’s services were not required to draft

IPEs, business plans, or undergo assessments as a condition of

receiving assistance.

      As to the assistance SSB provided, Hussey alleges that she

had   an   eighteen-year      relationship      with       SSB    during    which     SSB

provided her with a monthly living stipend, funding to open a

horticulture       business,     job   assistance          and     counseling,         and

multiple VRCs to help her achieve her vocational goals.                               Her

dissatisfaction with the individual defendants’ assistance and



                                         13
her decision to withdraw from the SSB program does not establish

a violation of her right to equal protection.              Rather, there

appears to have been a substantial personality conflict between

Hussey and SSB employees that led to her eventual withdrawal from

the program.

     Further, Hussey’s allegation that she was defamed regarding

her personality and “thought processes,” is not specific enough

to   establish    differential   treatment.      Indeed,    the   amended

complaint does not disclose the content of the assessment, nor

does it allege that SSB did not require other disabled clients to

undergo assessments.      As a result, Hussey’s individual-capacity

claims under the Fourteenth Amendment must be dismissed.

     E.   Rehabilitation Act, Title VII, and ADA

     Hussey also brings claims under the Rehabilitation Act, 29

U.S.C. § 701; Title VII, 42 U.S.C. § 2000e-2; and the ADA, 42

U.S.C. § 12101.

     “Before filing a federal lawsuit alleging a violation of the

Rehabilitation    Act,   a   plaintiff   must   exhaust    administrative

remedies by filing a charge with the Equal Employment Opportunity

Commission (EEOC).”      Roiger v. Veterans Affairs Health Care, No.

18-591, 2019 WL 572655, at *6 (D. Minn. Feb. 12, 2019) (citing

Ballard v. Rubin, 284 F.3d 957, 964 n.6 (8th Cir. 2002)).           If a



                                   14
plaintiff     fails       to    timely      file    a    charge     with      the       EEOC,    the

federal claim is not administratively exhausted.                             Henke v. Allina

Health    Sys.,      698       F.   Supp.     2d    1115,      1123    (D.        Minn.     2010).

“‘Exhaustion of administrative remedies’ is required ‘because it

provides      the        EEOC       the     first       opportunity          to       investigate

discriminatory practices and enables it to perform its roles of

obtaining       voluntary           compliance          and    promoting              conciliatory

efforts.’”         Roiger, No. 18-591, 2019 WL 572655, at *6 (quoting

Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 222 (8th

Cir.     1994)).          Because         Hussey    did       not     file        a    charge     of

discrimination with the EEOC, her claims under the Rehabilitation

Act    must   be    dismissed         for    failure      to    exhaust       administrative

remedies.

       Hussey      has    also      not     received     a     right-to-sue            notice,    as

required by Title VII and the ADA.                      Williams, 21 F.3d at 22; see

also 42 U.S.C. § 2000e-5(b), (e), (f)(1); 29 U.S.C. § 626(b),

(d); Johnson v. U.S. Steel Corp., 943. F. Supp. 1108, 1115 n.3

(D. Minn. 1996); 42 U.S.C. § 12117(a).                           As a result, Hussey’s

Title VII and ADA claims must also be dismissed for failure to

exhaust administrative remedies.

       Even if Hussey had exhausted her administrative remedies,

her federal statutory claims would fail on the merits.                                           The



                                               15
Rehabilitation    Act       provides     that    “[n]o    otherwise     qualified

individual with a disability in the United States ... shall,

solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal

assistance ....”      29 U.S.C. §794(a).              Claims brought under the

Rehabilitation    Act       require    proof     of    discriminatory    intent.

Meagley v. City of Little Rock, 639 F.3d 384, 389 (8th Cir.

2011).    Like the Rehabilitation Act, the ADA requires that Hussey

allege that she was denied participation in services, programs,

or activities, of a public entity based on her disability, Loye

v. Cty. of Dakota, 625 F.3d 494, 496-97 (8th Cir. 2010), and that

defendants acted with discriminatory intent.                 Meagley, 639 F.3d

at 389.

     Although Hussey was dissatisfied with many of the services

SSB provided and the procedures she had to follow in order to

receive those services, she has not alleged that SSB ever refused

to provide her with services.                 Nor has she alleged that she

suffered discrimination solely based on her disability or that

defendants acted with discriminatory animus.                Rather, the record

shows that SSB - an organization dedicating to assisting the

visually   impaired     -    and   its   employees       provided   Hussey   with



                                         16
vocational services for eighteen years, accommodated her demand

to work with different VRCs, provided her funding and other

support    to   start     a    small   business,     and    gave    her    a    monthly

stipend.    The fact that Hussey was dissatisfied with SSB does not

give rise to an actionable federal claim under the Rehabilitation

Act or ADA.

      Hussey’s Title VII claim fails for the additional reason

that she was not an SSB employee.                     Title VII prohibits “an

employer from discriminating against an employee who has opposed

any   practice     made       an   unlawful      employment    practice        by   this

subchapter, or who has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or

hearing    under    this       subchapter.”         42     U.S.C.   §     2000e-3(a).

Although SSB provided services to Hussey, it did not employ her.

As a result, her claim under Title VII must be dismissed.

      F.    Other Claims

      Hussey’s     remaining       claims     are   also   untenable.          Hussey’s

claim under the Social Security Act fails because she does not

specify which provision of the Social Security Act she believes

defendants violated, nor does she claim that defendants’ conduct

caused her to lose any Social Security benefits.




                                            17
      Hussey’s claim under 18 U.S.C. § 1001, which criminalizes

making false statements and falsifying a material fact to the

United States, fails because that statute does not provide a

private right of action.      Moreover, Hussey does not allege that

defendants made any false statements or falsified any material

facts to the United States.

      Hussey’s    claim   under   the   Fifteenth   Amendment,   which

prohibits the government from denying a citizen the right to vote

based on “race, color, or previous condition of servitude,” fails

because, among other things, she does not allege that she has

been deprived of the right to vote.

II.   Motion to Amend

      Except in cases where a party may amend its complaint as a

matter of course, “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave.      The court

should freely give leave when justice so requires.”      Fed. R. Civ.

P. 15(a)(2).     “However, there is no absolute right to amend ....”

Doe v. Cassel, 403 F.3d 986, 990 (8th Cir. 2005).          A district

court may refuse to grant leave to amend pleadings for “undue

delay, bad faith on the part of the moving party, futility of the

amendment or unfair prejudice to the opposing party.” Sanders v.

Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987).         A motion to




                                   18
amend is futile if it cannot survive a motion to dismiss.            In re

Senior Cottages of Am. LLC, 482 F.3d 997, 1001 (8th Cir. 2007);

see also Lunsford v. RBC Dain Rauscher, Inc., 590 F. Supp. 2d

1153, 1158 (D. Minn. 2008).

     Hussey   does   not   include   any   new   theories   of   relief   or

factual allegations in her proposed second amended complaint.

Rather, she seeks to again amend the complaint so it is “brief,

numbered, and includes exhibit filing data as well as applicable

law.”     ECF No. 171 at 2.      Given that Hussey’s claims in the

amended complaint are legally untenable and the second amended

complaint does not raise new theories of relief or additional

facts, the proposed second amended complaint is futile.               As a

result, the court denies her request for leave to amend.



                               CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.    The motion to dismiss [ECF No. 26] is granted;

     2.    The motion for leave to amend [ECF No. 171] is denied;




                                     19
      3.   The motion to strike [ECF No. 199] is denied as moot;

and

      4.   The action is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 11, 2019

                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                20
